Title: General Orders, 21 March 1783
From: Washington, George
To: 


                        
                            
                                
                             Friday March 21st 1783
                            Parole Danbury.
                            Countersigns Epsom. Flamborough
                        
                        For the day tomorrow Major Merrill
                        Brigd. Qr Mr 1st Massa. Brigade
                        For duty the 6th Massachusetts regiment.
                        Whenever a Brigade or corps are under arms on a field day. field returns are to be presented to the Commander
                            in chief, or Reviewing officer; exhibiting the actual strength of the corps, the number of men under Arms, and accounting
                            summarily for those who may be absent.
                        The greatest possible number is always inspected in the Ranks on such occasions.
                        On the 16th of April, Returns of all the Officers in service on that day are to be given in to the Orderly
                            office, specifying the names, the relative regimental rank, and dates of Commission’s also whether with the army—or
                            absent—and if absent, by whose authority, and untill what time such leave of absence was granted.
                        Officers of the Line serving on the staff are to be mentioned as such, with the respective offices they hold,
                            at the foot of the Returns.
                    